FILED
                           NOT FOR PUBLICATION
                                                                             MAY 05 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

BRANDON MCCLEERY,                                No. 15-35034

              Plaintiff - Appellant,             D.C. No. 1:13-cv-01424-SU

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                  Appeal from the United States District Court
                           for the District of Oregon
                 Owen M. Panner, Senior District Judge, Presiding

                            Submitted March 25, 2016**
                             San Francisco, California

Before: D.W. NELSON, GRABER, and WATFORD, Circuit Judges.

      Claimant Brandon McCleery appeals the district court’s decision affirming

the Commissioner of Social Security’s denial of Claimant’s application for

disability insurance benefits and supplemental security income under Titles II and


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
XVI of the Social Security Act. At step four of the sequential evaluation process,

the administrative law judge ("ALJ") determined that Claimant could perform his

past relevant work as a sales attendant, cashier/checker, and customer service clerk.

Reviewing the district court’s decision de novo, Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), we affirm.

      The ALJ’s observation that physician assistant Terry Jones "provided no

supporting diagnostic or objective evidence to support his assessment" that

Claimant had a residual functional capacity ("RFC") for less than sedentary work

constitutes a "germane" reason for discounting Jones’ July 2011 opinion. Id. at

1111. Jones’ notes do not reflect or refer to objective medical findings that would

support the specific functional limitation that he identified. The ALJ was not

required to address separately each of Jones’ other statements reflecting his

opinion that Claimant was unable to work. Hiler v. Astrue, 687 F.3d 1208, 1212

(9th Cir. 2012).

      The ALJ provided specific, clear, and convincing reasons for finding

Claimant’s testimony less than fully credible. First, the ALJ properly observed

that Claimant’s treatment history suggested that he was not as limited as he

alleged. Molina, 674 F.3d at 1113. For example, the ALJ noted that Claimant’s

headaches had improved, and he reasonably concluded that Claimant’s failure to


                                          2
pursue alternative treatment for his headaches suggested that Claimant’s

impairments were not as severe as he had alleged. Id. Second, the ALJ properly

considered an examining physician’s opinion that Claimant made inconsistent

statements in providing his history and that Claimant’s reports of his pain were

likely exaggerated. Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996); see also

Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002). Third, the ALJ properly

considered the lack of objective medical evidence supporting the severity of

symptoms that Claimant reported. Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.

2005).

      AFFIRMED.




                                          3